Opinion by
Reeder, J.,
This action was brought by the plaintiff against the defendant corporation for damages to his land by reason of the defendant laying a gas pipe line in a public road to which, he held the fee, thus charging it with an additional servitude which the plaintiff claimed depreciated the value of his land. The appellant in his first assignment of error complains of the action of the court below in admitting evidence of the laying of the pipe for the conveyance of natural gas in close proximity to a drain leading from the cellar of plaintiff’s house. The plaintiff in making the offer stated that the purpose “was to show the exact location of the pipe line and of the property.” For this purpose it was clearly admissible. The learned court below in the charge to the jury very properly, impartially and clearly restricted their consideration of this testimony within its legitimate lines when he told them that the probability of gas escaping from the pipes and going into the cellar of the house was not to be considered by them as a specific element of damage, except in so far as the construction of this gas line so near the drain might affect the value of the property. To cite authority to support such a well established principle of law would be a mere affectation of industry.
The second and third assignments of error may be considered together. The defendant called two witnesses, both of whom had testified that the laying of this pipe line did not affect the value of the plaintiff’s land, by whom he proposed to prove that they each had gas pipe lines laid through or across the land of each of them, “ this for the purpose of giving the jury an idea of the ability of the witness to form and express an intelligent opinion as the effect of this pipe line on this property.” At least the above is an exact quotation of the offer in the one case and the other is substantially the same. This was objected to; the objection sustained and these rulings are the subject of the second and third assignments of error. These witnesses were called to testify to the value of the land as affected by the laying of the pipe line. The defendant who had called them then proposed to fortify their testimony by proving that they had pipe lines upon their own land. Had they been called as or shown *162to be experts in the laying of pipe lines and tbeir effect upon lands upon or through which they had been laid this might have been proper; or it might have been properly asked in cross-examination; or it would have been proper in direct examination to ask them whether they had a general knowledge either from observation or experience of the effect that pipe lines usually had upon lands through, upon or across which they were laid: Michael v. Crescent Pipe Line Co., 159 Pa. 99. But it was wholly incompetent and immaterial to show only for the purpose of fortifying their testimony as to the effect of this pipe line upon the plaintiff’s land that a pipe line was laid upon the land belonging to each of them. This might have led to an investigation as to the nature of the land, through what part of the land the pipes were laid, how the line was constructed, and how the line crossed the land of each of them. Of course this would have been an unnecessary prolongation of the trial upon a wholly immaterial matter and yet would have been eminently proper had the court admitted the evidence the rejection of which is complained of.
Judgment affirmed.